       Case 4:19-cr-00231-MWB Document 96 Filed 06/04/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,              )       CRIMINAL NO. 4:19-CR-231-1
                                       )
                                       )       (BRANN, D.J.)
       v.                              )
                                       )       (ARBUCKLE, M.J.)
HORACE HENRY,                          )
            Defendant                  )
                      ORDER ON COVID-19 BAIL DECISION
                                 (Doc. 82)

      In accordance with the accompanying Memorandum of this date, the Motion

for Bail (Doc. 82) is DENIED.

Dated: June 4, 2020                        BY THE COURT

                                           s/William Arbuckle
                                           William Arbuckle
                                           U.S. Magistrate Judge




                                 Page 1 of 1
